McCay, Judge.
The limitation act of 1869 covers, in terms, almost every kind of action, except actions for the recovery of specific land. The language of section 6th is: “Any debt or liabili*199ty whatsoever due the public, or a corporation, or a private individual.” Is the right of the vendor to make this land subject to his lien a liability from the defendant to the plaintiff? That it is only an equitable liability does not help the matter, for the next sentence of the same section we have quoted declares that the limitations of the act shall apply as well to courts of equity as to courts of law. It is attempted to reply to this that the plaintiff’s cause of action is a trust,'and that the act — indeed, any act of limitations— .does not apply to trusts. But this is only true in a limited sense. The reason why statutes of limitations do not apply to trusts is that there is no adverse holding. The defendant, if he be a trustee, recognizing the plaintiff’s right, ought to have no benefit from the plaintiff’s delay, because the plaintiff has no motive, perhaps no right, to sue. But this rule does not apply to implied trusts and constructive trusts, where the trust is cast upon the defendant against his will, and perhaps without his knowledge, by operation .of law or by construction. There is no reason why the statute should not run in such cases, since the defendant does not recognize himself as trustee ; and such is the mile of law: Paschal vs. Davis, 3d Georgia, 256. We think the judge right in his ruling,.and we affirm his judgment.
Judgment affirmed.